Citation Nr: 1229786	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army (Army) from October 1986 to August 1993, in the United States Marine Corps from July 1998 to September 2006, and in the Army from February 2009 to February 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This matter was previously before the Board in June 2012, at which time it solicited an expert medical opinion from an internist with the Veterans Health Administration (VHA).  The Board received the requested opinion in August 2012.

The Board notes that a veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  See 38 U.S.C.A.      § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).  Notwithstanding this decision that grants the Veteran's claim, in June 2011, VA terminated the Veteran's compensation benefits effective February 3, 2011 because he was wanted on an outstanding warrant.  To the extent that the Veteran remains a fugitive felon, no disability compensation is payable as a result of this decision.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current headaches and his active duty military service.






CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, headaches were incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he has headaches that are related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the first Hickson element, evidence of a current disability, the Veteran was provided with a VA examination in March 2008 that included a discussion of the Veteran's headaches.  The Veteran stated that since the 2006 accident, he experienced headaches two to three times weekly with a pain that he rated as "5/10" in terms of intensity.  The Veteran complained of no nausea or vomiting and he reported that he treated the headaches with Tylenol.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, in 2006, the Veteran experienced an in-service accident in which he hit his head on the bottom of a boat while surfacing from the water.  The Veteran complained of neck pain at the time of the accident, but x-ray examination was negative for any signs of injury.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the Veteran's disability and his military service, the March 2008 VA examiner offered no opinion regarding the nature or etiology of the Veteran's headaches in the original examination report.  In an August 2008 addendum opinion, the examiner stated that the etiology of the Veteran's headaches could not be determined without resorting to speculation.  

In an effort to clarify the etiology of the Veteran's headaches, the Board solicited an expert opinion from a VHA internist.  The Board received such an opinion in August 2012, and the opinion extensively discussed the Veteran's pertinent medical history.  The VHA internist ultimately concluded that it was more likely than not that the Veteran's headaches were related to the Veteran's in-service injury, and that the headaches had their onset in service.  The third Hickson element, a nexus between the Veteran's disability and his military service, is therefore satisfied.

Accordingly, with all three Hickson elements satisfied, the Veteran's claim for service connection for headaches is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


